Dismissed and Memorandum Opinion filed July 2, 2009







Dismissed
and Memorandum Opinion filed July 2, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00995-CR
____________
 
ERIC CARRAWAY,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
177th District Court
Harris County, Texas
Trial Court Cause No. 1183236
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to robbery.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on
October 13, 2008, to confinement for two years in the Institutional Division of
the Texas Department of Criminal Justice.  We dismiss the appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
 
Panel consists of Justices Anderson, Guzman, and
Boyce.
Do Not Publish C Tex. R. App. P.
47.2(b)